Order reversed, with ten dollars costs and disbursements, unless the plaintiff, within ten days after service of a copy of this order together with notice of entry thereof, executes and delivers to the defendant brewing company a bond with sufficient sureties to be approved by a justice of the Supreme Court in the penalty of $1,200, conditioned for the payment of such damages as may finally be established in defendant’s favor by reason of the stay of proceedings; in which event the order is affirmed, without costs of this appeal to either party. All concurred.